C, A. Johnson, J.
This is a stockholders’ derivative action brought by the plaintiffs On behalf and in the right of the defendant Chemacid Societe Anonyme against its managing officers and others for waste of corporate assets. The defendants move for judgment on the pleadings pursuant to rule 112 of the Rules of Civil Practice, or in the alternative for a stay of proceedings in the action on the ground that the court is deprived of jurisdiction to grant relief on behalf of the defendant corporation under the Trading with the Enemy Act (U. S. Code, tit. 50, Appendix, § 1 et seq.).
The complaint shows that the corporation is a Belgian corporation, that its principal office was formerly at Brussels, *786Belgium, and that it was compelled to discontinue its business in Belgium when that country was invaded by a foreign power.
Although this action is theoretically for the benefit of the .defendant corporation, it is equally for the benefit of the plaintiffs. It would appear that the defendant corporation’s Belgian business has been discontinued and that any interests which it now possesses are located in the United States. Under these circumstances, I can see no possible means by Which the continuance of this action can in any wise benefit the enemies with which this country is at war. In any event, this motion presents a situation entirely different from that which would exist in an action where the corporation itself was seeking relief. The motion is in all respects denied.